[usemployeeagreement2019001.jpg]
C. H. ROBINSON WORLDWIDE, INC. and Subsidiaries and Affiliates CONFIDENTIALITY
AND PROTECTION OF BUSINESS AGREEMENT This Confidentiality and Protection of
Business Agreement (“Agreement”) is made and entered into between C. H. Robinson
Worldwide, Inc., a Delaware corporation, and its subsidiaries and affiliated
companies (collectively referred to as “Company”) and , hereinafter referred to
as “employee,” or “I,” or “me.” (PRINT NAME) I. RECITALS Employee agrees and
acknowledges that Employee wishes to be employed or continue to be employed by
C.H Robinson Worldwide, Inc., or one of its subsidiary or affiliated companies
in a significant position involving important contact and relationships with the
Company’s customers, carriers, vendors, and other business partners in which
Employee will represent the Company and have access to the Company’s
confidential and proprietary business information. Employee wishes to enter into
and/or continue such employment with the potential of increased responsibility
and knowledge about the Company's affairs. Employee and Company agree that
Company will give Employee access to Company’s highly sensitive, confidential,
and proprietary information and provide Employee opportunities to represent the
Company in important relationships with customers, carriers, vendors and/or
other business partners. Employee hereby confirms that Employee has no
obligations or commitments, whether by contract or otherwise, inconsistent with
Employee’s obligations to the Company. As a condition of employment or continued
employment, Employee agrees to be bound by and act in accordance with this
Agreement. In consideration of the mutual obligations incurred and benefits
obtained hereunder and other good and valuable consideration (including, without
limitation, access to Company’s confidential information, customers, carriers,
and other business partners, opportunities for learning and experience,
opportunities for increased compensation and other benefits, restricted stock
opportunities, bonus opportunities, and opportunities for advancement) which
would not be available to Employee except in return for entering into this
Agreement and the sufficiency of such valuable consideration Employee hereby
acknowledges, Company and Employee agree as follows: II. DEFINITIONS In this
Agreement: A. “Business Partner” means any Customer, Carrier, consultant,
contractor, supplier, vendor, or any other person, company, organization, or
entity that has conducted business with or potentially could conduct business
with the Company in any of the Company Businesses. B. “Carrier” means any
person, company or organization that the Company has engaged or potentially
could engage for transportation services in any of the Company Businesses. C.
The "Company" means C.H. Robinson Worldwide, Inc., and all existing or future
affiliated corporations including all subsidiaries, divisions and enterprises
owned or controlled by those corporations. D. The “Company Businesses” shall
mean freight brokerage and contracting, contract logistics, freight forwarding
or backhauling, transportation logistics, transportation-related payment and
information systems, custom house brokerage businesses, the purchase, sale and
sourcing of fresh fruits and vegetables, and other businesses the Company may
become involved in now or in the future during Employee’s employment with
Company (collectively referred to as the “Company Businesses”), E. "Confidential
Information" 1. "Confidential Information" shall mean all information written
(or generated/stored on magnetic, digital, photographic or other media) or oral,
relating to any aspect of the Company Businesses, existing or reasonably
foreseeable, which is disclosed to Employee, to which Employee was given access,
or which was conceived, discovered or developed by Employee (alone or jointly
with others), and which is not generally known or which is proprietary to
Company, including but not limited to: Company’s strategic and other 1



--------------------------------------------------------------------------------



 
[usemployeeagreement2019002.jpg]
business plans, designs, information relating to employees or Business Partners,
customer and/or carrier lists, and marketing information, aids or materials,
accounting information, merchandising information, rate and/or pricing
information, and information-gathering techniques and methods, and all
accumulated data, listings, or similar recorded matter used or useful in freight
brokerage and contracting, contract logistics, freight forwarding and
backhauling (all modes), transportation logistics, transportation-related
payment and information systems, custom house brokerage businesses, and/or the
purchase, sale and sourcing of fresh fruits and vegetables including, but not
limited to, the Business Partner, customer and carrier lists, business forms,
weekly loading lists, service contracts, all pricing information, all contract
terms, tariff information, and computer programs, software and/or code. 2. All
information disclosed to me, or to which I have access during the period of my
employment, for which there is any reasonable basis to be believed is, or which
appears to be treated by the Company as, Confidential Information, shall be
presumed to be Confidential Information hereunder, and Employee agrees to treat
all the following as Confidential: (a) all information contained on any computer
or computer system of Company; and (b) all information which has been disclosed
to Employee or to which Employee has access during the period of employment with
Company which Company does not intentionally disclose to the general public. F.
"Competing Business" means any person, business, firm, entity, undertaking,
company or organization, other than the Company, which: 1. is engaged in, or is
about to become engaged in a business or businesses the same or similar to the
Company Businesses, or 2. regardless of the nature of its business, either
competes directly or indirectly with the Company in any of the Company
Businesses, including but not limited to any activities that involve offering or
providing products or services that are the same or similar to products or
services offered by the Company or which could be used in place of products or
services offered by the Company, or 3. any person, company or organization
engaged in the produce or transportation or logistics industries as a shipper,
receiver or carrier, or 4. the provision of payment, financing, and information
services to entities engaged in the transportation or logistics industries. G.
"Customer" means any person, company or organization that has engaged or
potentially could engage the Company's services in any of the Company
Businesses. III. NATURE OF EMPLOYEE'S ACTIVITIES A. I am aware and acknowledge
that the Company has developed a special competence in the Company Businesses,
and has accumulated as proprietary information (not generally known to others)
Confidential Information and more and better information about Business
Partners, shippers, carriers, truckers, trucking equipment, railroads, ocean
carriers, foreign agents, customers, purchasing agents and similar matters which
are of unique value in the conduct and growth of the Company's Businesses. This
proprietary pool of information has enabled the Company to conduct the Company
Businesses with unusual success and has thus afforded unusual job opportunities
and potential to its employees. B. In the course of my employment, I wish to be
employed in a position or positions with the Company in which I may receive or
contribute to Confidential Information. It is my desire to continue progressing
in the Company, which could include sales, operations, management, carrier, and
customer-related capacities, and I recognize that optimum progression and
specialization cannot take place unless Confidential Information, including
information relating to technology, processes, plans, development, activity,
Business Partners, other employees, and the like, is entrusted to me. C. In
exchange for my promises and commitments in this Agreement, the Company will
provide me with Confidential Information to permit me to carry out, perform, and
fulfill my job responsibilities and have greater opportunities to advance in my
career. I acknowledge that the Company may provide me with such Confidential
Information, and I further acknowledge that in the course of carrying out,
performing and fulfilling my responsibilities for the Company, I have been given
Confidential Information relating to the Company's Businesses, and I recognize
that disclosure of any such Confidential Information to a Competing Business, to
the general public, or for any reason or under any circumstance other than to
further the Company’s business would be highly detrimental to the Company. I
further acknowledge that, in the course of performing my obligations to the
Company, I will be a representative of the Company to many of the Company's
Business Partners and, in some instances, may be the Company's sole and
exclusive contact with a Business Partner. In this capacity, I will be given
significant responsibility for maintaining or enhancing the business
relationship and/or goodwill of the Company with such Business Partners. 2



--------------------------------------------------------------------------------



 
[usemployeeagreement2019003.jpg]
IV. PROTECTION OF BUSINESS Therefore, in consideration of the Company’s
entrusting me with Confidential Information and the opportunity to represent the
Company in dealings with Business Partners, in consideration of my employment by
the Company, in consideration of the compensation, benefits, and opportunities
available to me through such employment, and in consideration of the other
benefits and covenants provided to me by this Agreement, I hereby agree as
follows: A. Except as may be required in the performance of my employment duties
with the Company, I will never at any time (whether during or after employment
with Company) use, disclose, copy or assist any other person, entity, or
organization in the use, disclosure or copying of any Confidential Information.
B. Upon the termination of my employment with the Company or at any other time
requested by the Company, all Confidential Information, including files,
records, data, copies, summaries, or abstracts containing or reflecting
Confidential Information, in my possession, custody, or control, whether
prepared by me or others, and regardless of how the same came into my
possession, custody, or control, will be turned over to the Company by me. C.
For a period of two (2) years after the termination of my employment with the
Company, however occasioned and for whatever reason, I will not: 1. Directly or
indirectly, for the benefit of any Competing Business (including a business
which I may own in whole or in part), solicit, engage, sell or render services
to, or do business with any Business Partner or prospective Business Partner of
the Company with whom I worked or had regular contact, on whose account I
worked, or with respect to which I had access to Confidential Information about
such Business Partner at any time during the last two years of my employment
with the Company; or 2. Directly or indirectly recruit, hire or solicit any
employee or agent of the Company for employment or service with or on behalf of
any Competing Business or attempt to interfere with the contract or relationship
between the Company and any of its employees or agents, or directly or
indirectly cause or attempt to cause any employee or agent of the Company to
terminate or reduce such person’s employment or service with the Company. 3.
Directly or indirectly cause or attempt to cause any Business Partner of the
Company with whom the Company has done business or sought to do business within
the last two (2) years of my employment to divert, terminate, limit or in any
manner modify, decrease or fail to enter into any actual or potential business
relationship with the Company. 4. It is understood by me and agreed to by the
Company that upon the termination of my employment hereunder, I will not be
restricted territorially from competing with the Company so long as I comply
with the provisions of Part IV herein. 5. It is further understood and agreed
that the running of the two (2) year period of restriction set forth in Part IV
C shall be tolled during any time period in which I violate the provisions of
Part IV C. D. I will devote my entire time, attention, and energies to the
business of the Company and shall not, during the period of my employment, be
engaged in any other employment or business activity whether or not such
activity is pursued for gain, profit or other pecuniary advantage. This
restriction, however, shall not be construed as preventing me from investing my
assets in such form or manner as will not require any services on my part in the
day-to-day operation of the affairs of the companies in which such investments
are made. E. I will comply with all applicable state and federal laws and
regulations, and all the policies, rules, or codes of conduct generally in
effect for employees of Company during my employment. V. INVENTION A. Employee
shall communicate to Company as promptly and fully as practicable all Inventions
(as defined below) which are (or were) conceived or reduced to practice by
Employee (alone or jointly with others) (1) during Employee’s employment with
Company, (2) within one (1) year following the termination of Employee’s
employment with Company for any reason (and whether occasioned by Employee or
Company). Employee hereby assigns to Company and/or its nominees, all of
Employee’s right, title, and interest in such Inventions, and all of Employee’s
right, title, and interest in any patents, copyrights, patent applications, or
copyright applications based 3



--------------------------------------------------------------------------------



 
[usemployeeagreement2019004.jpg]
thereon. Employee shall assist Company and/or its nominees (without charge but
at no expense to Employee) at any time and in every proper way to obtain for
Company and/or its nominees the benefits, patents and copyrights for all such
Inventions anywhere in the world and to enforce its and/or their rights in legal
proceedings. To the extent any materials prepared by Employee (alone or jointly
with others) during Employee’s employment with Company include material subject
to copyright protection (or other intellectual property protection), it is
understood and agreed that such materials have been specially commissioned by
Company and they shall be deemed "work for hire" as such term is defined under
U.S. copyright law. Employee acknowledges and agrees that all documents,
digitally, magnetically or optically encoded media, and other tangible materials
created by Employee (alone or jointly with others) during Employee’s employment
with Company shall be owned by Company. Employee irrevocably acknowledges
Company's sole ownership in all right, title, and interest to all work created
by Employee during Employee’s employment with Company and further agrees to
engage in no conduct and take no position inconsistent with such sole ownership
by Company. B. As used in this Section, the term “Invention” includes, but is
not limited to, all inventions, discoveries, improvements, processes,
developments, designs, know-how, data, computer programs and formulae, whether
patentable or unpatentable or protectable by copyright, trademark, or other
intellectual property law. C. Any provision in this Section requiring Employee
to assign Employee’s rights in any Invention does not apply to an Invention
which qualifies for exclusion under the provisions of Minnesota Statute Section
181.78. That section provides that the requirement to assign “shall not apply to
an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on the
employee’s own time, and (1) which does not relate (a) directly to the business
of the employer or (b) to the employer’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
the employee for the employer.” Employee understands that Employee bears the
burden of proving that an Invention qualifies for exclusion under Minnesota
Statute Section 181.78. D. Employee also assigns to Company (or to any of its
nominees) all rights which Employee may have or acquire in any Invention, full
title to which is required to be in the United States by a contract between
Company and the United States or any of its agencies. E. Employee hereby
irrevocably designates and appoints Company and each of its duly authorized
officers and agents as Employee’s agent and attorney-in-fact to act for and on
Employee’s behalf and stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance, and enforcement of
patents, copyrights and other proprietary rights with the same force and effect
as if executed and delivered by Employee. VI. EXIT INTERVIEW To ensure a clear
understanding of this Agreement and my post-employment obligations to the
Company, I agree to engage in an Exit Interview with the Company at a time and
place designated by the Company. The Company, at its option, may elect to
conduct the Exit Interview either at the Company's principal headquarters in
Minneapolis, Minnesota, or through written correspondence, or by phone;
provided, however, that the Company shall pay all reasonable travel and lodging
expenses incurred by me in attending such Exit Interview if the Company requires
my personal attendance. VII. INJUNCTIVE RELIEF Employee acknowledges and agrees
that any violation of Part IV above would be highly injurious to Company, and
that it would be extremely difficult to fully compensate Company for damages for
any such violation. Accordingly, Employee specifically agrees that in the event
of a breach or threatened breach of Part IV above, the Company shall be entitled
to a temporary and/or permanent injunction restraining such breach, without the
necessity of proving actual damages. Employee further agrees that a reasonable
and proper bond for any such injunctive relief would be five hundred dollars
($500.00). Company shall further be entitled to recover all attorneys’ fees
reasonably incurred in establishing such violations of this Agreement; but
nothing herein shall be construed as prohibiting the Company from pursuing
damages or any other remedy available to it at law or in equity, in addition to
injunctive relief, for such breach or threatened breach. VIII. SEPARATE AND
DIVISIBLE COVENANTS The covenants contained in this Agreement are intended to be
separate and divisible covenants, and if, for any reason, any one or more
thereof shall be held to be invalid or unenforceable, in whole or in part, it is
agreed that the same shall not be held to affect the validity or enforceability
of any other covenant or part of this Agreement. To the extent any of the terms
or time periods set forth in Part IV 4



--------------------------------------------------------------------------------



 
[usemployeeagreement2019005.jpg]
are determined by a Court of competent jurisdiction to exceed the restrictions
permitted by law, then any such term or time period shall be equitably modified
to the extent necessary to comply with the applicable law, but the parties
understand and agree that they intend such terms to be enforced to the maximum
permitted by the law. IX. DISPUTES A. Except as provided below, all Claims the
Company might bring against Employee and all Claims Employee might bring against
Company and/or any officers, directors, employees, or agents of Company shall be
deemed waived unless submitted to mediation, and thereafter, if mediation is
unsuccessful, to final and binding arbitration in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association, modified as follows: (1) the arbitration need not actually be
administered by the American Arbitration Association; (2) the parties shall
share equally in the fees and costs for the arbitrator and the arbitration
process, except that the arbitrator may award such fees and costs to the
prevailing party as part of a final decision; (3) any mediation or arbitration
shall be governed by the Company’s Employment Dispute Mediation/Arbitration
Procedure, which is available on the Company Intranet; (4) dispositive motions
shall be permissible and not disfavored in any arbitration, and the standard for
deciding such motions shall be the same as under Rule 56 of the Federal Rules of
Civil Procedure; (5) except on a substantial showing of good cause, discovery
will be limited to the exchange of relevant documents and three depositions per
side; and (6) except as mutually agreed at the time between Employee and
Company, neither Employee nor Company may bring any Claim combined with or on
behalf of any other person or entity, whether on a collective, representative,
or class action basis or any other basis. In the case of any conflict between
the rules and procedures for either mediation or arbitration, the priority and
order of precedence shall be as follows: (1) the rules and procedures stated
herein; (2) the Company’s Employment Dispute Mediation/Arbitration Procedure;
(3) the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association. B. For purposes of this Agreement, “Claims” shall
include, but not limited to, all claims directly or indirectly related to
Employee’s recruitment, employment, compensation or benefits (except that for
any claims under an employee benefit or pension plan that specifies a claim
procedure, such claim procedure must first be exhausted before a claim, if any,
may be pursued under this Agreement) or termination of Employee’s employment
with Company, including, but not limited to, alleged violations of Title VII of
the Civil Rights Act of 1964, sections 1981 through 1988 of Title 42 of the
United States Code and all amendments thereto, the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of 1990
(“ADA”), the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefits Protection Act of 1990 (“OWBPA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any and all claims
under federal, state, and local laws or regulations (including all such laws and
regulations pertaining to employment or prohibiting discrimination). This
Section shall not apply to any of the following: (1) Worker's Compensation
claims; (2) claims related to unemployment insurance; (3) any claims by Company
to enforce Parts IV or V of this Agreement; (4) any claims by Company that
include a request for injunctive or equitable relief, including, without
limitation, claims related to its enforcement of any restrictive covenants,
non-solicitation obligations, and/or confidential information provisions
contained in any Company policy and/or agreement(s) entered into between
Employee and Company; and/or (5) any claims to protect the Company’s trade
secrets, confidential or proprietary information, trademarks, copyrights,
patents, or other intellectual property. C. This Section shall continue in full
force and effect during Employee’s entire employment with Company and after such
employment has terminated, regardless of the reason for such termination and
whether termination was voluntary or involuntary. This Section shall be binding
upon the heirs, successors, and assigns of Employee and Company, and any person
or entity asserting Claims or seeking relief of any kind on behalf of Employee
or Company shall be bound by this Agreement to the fullest extent permitted by
law. D. If any portion of this Section is determined to be void or
unenforceable, then the remaining portions of this Section shall continue in
full force and effect, and this Agreement may be modified to the extent
necessary, consistent with its fundamental purpose and intent, in order to make
it enforceable. 5



--------------------------------------------------------------------------------



 
[usemployeeagreement2019006.jpg]
X. GOVERNING LAW AND VENUE I agree that all of my obligations hereunder shall be
binding upon my heirs, beneficiaries, and legal representatives and that the law
of the State of Minnesota shall govern as to the interpretation and
enforceability of this Agreement without regard to conflicts of law principles.
Employee and Company agree that any claim or dispute between them shall be
adjudicated or arbitrated exclusively in the State of Minnesota, Hennepin County
District Court, or the United States District Court for the District of
Minnesota. Employee and Company hereby consent to the personal jurisdiction of
these courts and waive any objection that such venue is inconvenient or
improper. XI. MISCELLANEOUS A. Withholding Taxes. Company may take such action
as it deems appropriate to insure that all applicable federal, state, city and
other payroll, withholding, income or other taxes arising from any compensation,
benefits or any other payments made pursuant to this Agreement or any other
contract, agreement or understanding which relates, in whole or in part, to
Employee’s employment with Company are withheld or collected from Employee. B.
Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing. C. No Waiver. No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be any estoppel
to enforce any provisions of this Agreement, except by a statement in writing
signed by the party against whom enforcement of the waiver or estoppel is
sought. Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waived, and shall not constitute a waiver of such term or condition for the
future or as to any act other than as specifically set forth in the waiver. D.
Assignment. Employee may not assign any right, interest, or obligation under
this Agreement, in whole or in part, without the written consent of Company.
Company will be free to assign its rights, interests, and obligations under this
Agreement without the consent of Employee. After any such assignment by Company,
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be Company for the purposes of all
provisions of this Agreement including this Section. Executed at Eden Prairie,
Minnesota, this day of , 20 . By: C. H. ROBINSON WORLDWIDE, INC., President and
Chief Executive Officer EMPLOYEE: 6



--------------------------------------------------------------------------------



 